Citation Nr: 1010712	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating, in excess of 10 percent, 
for gastroparesis.  

2. Entitlement to an initial rating, in excess of 10 percent, 
for peripheral neuropathy of the right upper extremity.

3. Entitlement to an initial rating, in excess of 10 percent, 
for peripheral neuropathy of the left upper extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to January 
1972.  He also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
gastroparesis, for peripheral neuropathy of the right upper 
extremity, and for peripheral neuropathy of the left upper 
extremity, and assigned 10 percent disability ratings for all 
three disabilities, effective from February 24, 2006.  In 
September 2009, the Veteran and his wife testified at a 
Travel Board hearing, at the Pittsburgh, Pennsylvania, RO, 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. The Veteran's gastroparesis is manifested by chronic 
diarrhea and complaints of abdominal pain.  The preponderance 
of the competent evidence of record shows that the Veteran 
has had a stable weight, symptoms partially alleviated by 
medication, and no nausea or vomiting.

2. The Veteran's peripheral neuropathy of the left (major) 
and right (minor) upper extremities is manifested by 
complaints of pain, numbness, burning, and stinging in the 
thumb and index finger, especially during cold weather, and 
the most recent objective examination has shown weakness and 
sensory loss in the hands.  Objective examination has not, 
however, shown reflex, strength, or motor defects and there 
has been no showing of impairment amounting to severe 
incomplete paralysis of the median or ulnar nerve of either 
the left or right upper extremity.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria 
for an initial disability rating of 30 percent for 
gastroparesis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323 (2009).

2. Resolving all doubt in the Veteran's favor, the criteria 
for an initial 30 percent rating for peripheral neuropathy of 
the left (major) upper extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124, Diagnostic Codes 8515, 
8516 (2009).

3. Resolving all doubt in the Veteran's favor, the criteria 
for an initial 20 percent rating for peripheral neuropathy of 
the right (minor) upper extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.114, Diagnostic Code 8515, 
8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC.  Moreover, where there is an uncured timing 
defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate 
in the processing of the claim can prevent any such defect 
from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2006 and June 2007 that 
fully addressed the notice elements in this matter.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board also notes that the RO 
sent the Veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
his VA treatment records, and several VA examinations have 
been conducted.  The Board finds that the VA examinations are 
adequate, and that each examination included a review of the 
claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  
These examination reports are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when (as in this case) the current appeal 
arose from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

1. Rating in Excess of 10 percent for Gastroparesis

The Board initially notes that gastroparesis is not 
specifically listed in the rating schedule.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Thus, the Veteran's service-connected gastroparesis has been 
evaluated, by the RO, as analogous to ulcerative colitis, 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323.  The 
Board also notes that on the most recent VA evaluation, the 
Veteran was found to have "no gastroparesis", but the 
pertinent diagnosis was colitis.  Thus, DC 7323 is the 
appropriate code for consideration.  

Pursuant to DC 7323, a 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations.  A 30 percent rating is warranted for 
moderately severe symptoms with frequent exacerbations.  A 60 
percent disability rating contemplates severe impairment, 
with numerous attacks yearly and with malnutrition, with 
health only fair during remissions.  38 C.F.R. § 4.114, DC 
7323.

On VA intestines examination in March 2006, the veteran 
denied dysphagia, odynophagia, heartburn, nausea, or 
vomiting.  He ate three meals a day and his weight was 198, 
compared to 199 in September 2004, showing a stable weight 
pattern for at least the prior year and a half.  He did admit 
to some belly pain described as tightness and mid-abdominal 
cramping.  His bowel pattern was described as stool three 
times a day, and his stool was typically formed in the 
morning and became softer with subsequent bowel movements.  
He denied hematochezia or melena.  The examiner opined that 
it was at least as likely as not that the veteran's diarrhea 
was caused by diabetes, and there was no indication for 
diabetic gastroparesis or indication for further work-up at 
that time.

On a VA examination for diabetes mellitus in April 2006, it 
was noted that the Veteran had a past medical history of 
chronic diarrhea.  He reported that his weight went down for 
awhile when he had more severe diarrhea, but it was now back 
to normal at his current weight of 198.  He had no bowel 
incontinence.  

A June 2006 VA treatment record showed that the Veteran had a 
history of chronic diarrhea.  He had been given Imodium, 
which, if he took four times a day, would bind him up.  He 
had been adjusting the dose himself, and took it at least 
once daily and sometimes twice.  He reported having normal 
bowel movements and then at times he had a formed stool that 
was immediately followed by a diarrhea-type stool.  He 
reported that he generally had a bowel movement a couple of 
hours after his meals, but could go a couple of days without 
a bowel movement.  He described a chronic sharp abdominal 
discomfort across the lower abdomen.  He reported that his 
appetite was good and weight was stable.  Examination showed 
that his abdomen was soft, with no tenderness with palpation.  
The examiner indicated he had chronic diarrhea, with 
questionable diabetic diarrhea, and there appeared to be a 
component of IBS (irritable bowel syndrome).  He was to be 
discharged from the GI clinic, and his diarrhea was to be 
monitored by his primary care provider.  

An October 2006 VA treatment record showed that the Veteran 
was seen for follow-up care.  He continued to have diarrhea 
and some abdominal pain.  The assessment was that he suffered 
from diabetic diarrhea.  In October 2007, it was noted that 
the veteran's diabetes resulted in gastropathy, which 
resulted in diarrhea.  He reported that some days he did not 
have diarrhea, but that the days he had episodes of diarrhea, 
it could be up to ten times, and that eight of those times, 
he had a liquid stool, and two of those times, he had a soft 
stool.  He reported that accidents happened, which were 
embarrassing and he would have to shower and change his 
clothes.  In the past he had requested to be taken off jury 
duty secondary to his episodic diarrhea, which could be very 
sudden.  He reported he usually had to get up three times 
during the night for diarrhea and once in the morning.  On 
review of systems, no recent weight change was noted.  He 
reported problems with ongoing diarrhea, which had been 
attributed to diabetes.  On examination his abdomen was soft, 
nontender, and nondistended.  

On a VA general medical examination in May 2009, the Veteran 
reported he continued to experience diarrhea approximately 
three times per week.  He reported diarrhea episodes six 
times a day, and Reglan had not been effective for this.  He 
had no reports of blood in the stool, no bleeding with bowel 
movements, and no history of dysphagia, pyrosis, hematemesis, 
or melena.  He had no reflux or regurgitation, his weight had 
gone up, and he had no anemia, malnutrition, nausea, or 
vomiting.  Loperamide did not seem to be resolving his 
diarrhea.  He had no incontinence of the bowel and no 
gastroparesis.  Examination showed that his abdomen was 
nontender and nondistended, and the diagnoses included 
colitis.

In September 2009, the Veteran testified that his problems 
with diarrhea continued.  He had asked his doctor about men's 
diapers, because when he traveled he had accidents, but 
claimed that she told him he was too young for that and 
scheduled him for an appointment in the GI lab.  He testified 
that he went to the GI lab and they put him back on Imodium, 
which he had been on before and did not like.  He testified 
he had been scheduled for another colonoscopy in October to 
determine why his diarrhea was becoming so frequent.  He 
testified that sometimes he was in the bathroom five or six 
times a day, lasting 30 to 45 minutes each time, due to his 
diarrhea.  He indicated that if he did not take Imodium, he 
would have one or two days of excessive outbursts of 
diarrhea, and when he took Imodium his diarrhea was delayed a 
little bit.  He testified that his diarrhea affected his 
working and social activities, including vacations or going 
to restaurants.  

A September 2009 VA treatment record showed that the Veteran 
was seen for his annual examination, and he reported he 
continued to experience diarrhea about three times a week, 
and had tried a trial without Metaformin, but the diarrhea 
remained so he was back on Metaformin.  He went to the 
bathroom about six times a day, and he took Imodium which 
helped some.  On review of systems, he denied unintentional 
weight loss or gain, and denied abdominal pain, nausea, 
vomiting, constipation, or diarrhea.  Examination showed his 
abdomen was nontender and nondistended.  The assessment 
included chronic diarrhea/gastroparesis, and he was to 
continue Imodium as needed.

After carefully reviewing the evidence of record, and 
affording the Veteran the benefit of the doubt, the Board 
concludes that a higher 30 percent disability rating for his 
gastroparesis is warranted throughout the rating period on 
appeal.  38 C.F.R. § 4.7.  In that regard, the record 
reflects that the Veteran has a history of chronic diarrhea.  
The record reflects that the frequency of his diarrhea has 
varied, but has been ongoing and most recently he has 
reported having diarrhea three times per week, with 
approximately six episodes per day.  Additionally VA 
treatment records and examinations show that he has, on 
several occasions, complained of abdominal pain and 
discomfort, but on the most recent VA evaluation he did deny 
abdominal pain.  Thus, the clinical findings, in conjunction 
with the Veteran's complaints, reflect a disability picture 
more fairly characterized as moderately severe, and with 
frequent, rather than infrequent, exacerbations.  Resolving 
any doubt in favor of the Veteran, the Board finds that the 
overall disability picture due to his gastroparesis more 
closely approximates the criteria for a 30 percent rating, 
under DC 7323.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.  

With regard to an even higher rating for gastroparesis, the 
Board notes that pursuant to DC 7323, a 60 percent disability 
rating contemplates severe impairment, with numerous attacks 
yearly, and malnutrition, with health only fair during 
remissions.  The record reflects that throughout the appeal 
period, no malnutrition was shown, and the Veteran has 
maintained a stable weight, has at least partially alleviated 
his symptoms through medication, and has consistently denied 
nausea and vomiting.  Thus, the criteria for a 60 percent 
rating under DC 7323 have not been met or approximated.  
38 C.F.R. § 4.7.

Considering other potentially applicable DCs, the Board notes 
that DC 7319 (irritable bowel syndrome) also concerns the 
primary diagnosed symptomatology presented by the Veteran, 
however, under DC 7319, the maximum rating assignable is 30 
percent rating.  Considering the Veteran's symptoms, the 
Board notes that none of the other diagnostic codes for the 
digestive system are applicable here.  Moreover, ratings 
under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 
7348, will not be combined with each other.  A single 
evaluation will be assigned under the code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

As a higher rating is not available under any alternative 
schedular provision, the Board finds that the Veteran's 
service-connected gastroparesis is adequately rated by 
analogy under the provisions of DC 7323.  In summary, the 
Board concludes that a 30 percent rating, but no higher, is 
warranted for the service-connected gastroparesis.  
Fenderson, supra.  


2. Ratings in Excess of 10 percent for
Peripheral Neuropathy of the Right and Left Upper Extremities

The Veteran's service-connected peripheral neuropathy of the 
upper extremities has been rated under DC 8515 which provides 
ratings for paralysis of the median nerve.  Under DC 8515, 
mild incomplete paralysis is rated 10 percent disabling on 
the major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  
38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding DC 8515.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

DC 8516 provides ratings for paralysis of the ulnar nerve, as 
follows: mild incomplete paralysis is rated 10 percent 
disabling on the major side and 10 percent on the minor side; 
moderate incomplete paralysis is rated 30 percent disabling 
on the major side and 20 percent on the minor side; and 
severe incomplete paralysis is rated 40 percent disabling on 
the major side and 30 percent on the minor side.  Complete 
paralysis of the ulnar nerve, the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  
38 C.F.R. § 4.124a, DC 8516.

Since the Veteran is left-hand dominant, his left upper 
extremity disability is rated as impairment of the major 
upper right extremity.  38 C.F.R. § 4.69.

The Board also notes that the medical evidence establishes 
that the Veteran's peripheral neuropathy affects both the 
ulnar nerve and the median nerve.  Thus, it would be possible 
to evaluate his disabilities under DC 8515 or DC 8516.  
However, separate ratings under each of these diagnostic 
codes is not warranted, as there is significant overlapping 
or duplicative symptomatology among these diagnostic codes.  
See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  In this regard, the Board notes that the 
rating criteria for each nerve group generally apply to 
sensorimotor neuropathy in the whole hand and wrist and 
corresponding loss of hand and wrist function.  Therefore, 
the Board finds that a single rating under DC 8515, which 
provides higher ratings for severe incomplete and complete 
nerve paralysis, is appropriate in the instant case to 
evaluate the Veteran's peripheral neuropathy of both the 
right and left upper extremities. 

On a VA examination for diabetes mellitus in February 2004, 
the Veteran reported having tingling in the fingertips of the 
left hand, that comes and goes, for the past 10 years, but 
indicated he had never discussed this with his physician.  
Examination of the extremities showed no gross joint 
deformities and that muscles were well developed.  On 
neurological examination, his coordination was intact for 
finger-to-finger, finger-to-nose, and alternating movement.  
His sensation was intact to monofilament in the hands, his 
vibratory sensation was intact in the hands, and his reflexes 
were 2+ symmetrically.  It was noted that he was left-hand 
dominant.  The diagnoses included diabetic neuropathy.

A VA neurological consultation in February 2006 showed that 
the Veteran's upper extremity sensory testing was 
unremarkable.  Examination showed motor strength and motor 
tone were normal, and fine motor movements of the upper 
extremities were normal.  He had a brief complaint about his 
upper extremities going numb on occasion in the cold, 
especially in the thumb and index finger.  Phalen's and 
Tinel's signs were normal, median nerve testing was normal, 
and there was no muscle wasting.  The examiner concluded the 
neurological examination was normal.

On a VA examination in April 2006, the Veteran reported that 
in November 2005, he began to have numbness to the outside of 
the index fingers and thumbs, and had burning and stinging to 
the thumbs when they were cold and numbness to the index 
fingers when cold.  He reported the symptoms resolved when he 
was able to warm those fingers up, but that he was not able 
to function during these episodes.  He had to warm his hands 
up to drive.  He also reported that he noticed this mainly 
when hunting, and he would not be able to hold his rifle 
during these episodes.  He did not try and attempt to hold 
anything during these episodes, so it was unknown if he would 
drop anything, but the examiner noted that there was a 
definite loss of function.  The examiner noted that the 
Veteran's peripheral neuropathy did not interfere with his 
daily activities, except when driving and he had to warm his 
hands up before he could drive.  Examination of the 
extremities showed that his grip strength was 5/5 and equal 
bilaterally.  The diagnoses included neuropathy of the hands, 
most likely secondary to diabetes.

On VA examination for diabetes mellitus in June 2007, the 
Veteran reported having burning and stinging to the thumbs 
and numbness to the index fingers when cold, and which would 
resolve when warmed up.  It was noted that the nerves 
involved included, but were not limited to, the median and 
ulnar nerves.  Physical examination of the extremities showed 
that grip strength was 5/5 and equal bilaterally.  There was 
no pain on motion of the finger, and no additional joint 
involvement of the hands.  Neurological examination showed 
normal reflexes, adequate sensation, and no atrophy, 
contractures, weakness, or paralysis.  

A VA treatment record dated in October 2007 showed that the 
veteran reported that his diabetic neuropathy affected his 
hands, and that when the temperature was less than 50 
degrees, his thumb and index finger could not hold anything, 
including a tool, and he had severe pain.  

An October 2008 VA neurology consultation showed that the 
veteran was seen for evaluation of his worsening diabetic 
neuropathy.  He reported that in 2006 he developed an 
abnormal cold sensation in the winter in his hands.  He 
denied cyanosis, but at times his hands appeared more red.  
On motor examination, his tone was normal, and there was no 
evidence of distal atrophy or fasciculations.  The examiner 
did not appreciate any weakness in any muscle group.  
Coordination revealed intact finger to nose touch.  Sensory 
examination of the upper extremities revealed an inconsistent 
cold sensory loss present up to the level below the elbow, 
but pinprick was normal.  

On a VA general medical examination in May 2009, the Veteran 
reported he had an onset of neurologic symptoms in late 
2000/early 2001 in his hands.  He reported when he attempted 
to hold onto objects, he had increased numbness and burning 
in the right thumb, but, otherwise, his symptoms were the 
same as they were at the 2007 VA examination.  Neurologic 
examination of the extremities showed no clubbing, cyanosis, 
or edema.  Grip strength was 5/5 and equal bilaterally, and 
reflexes were within normal limits.  There was no muscle 
atrophy, weakness, paralysis, or contractures, and he had 
good motor control and good muscle tone.

In September 2009, the Veteran testified he was offered a 
medication for his neuropathy, but it made him drowsy, and 
the only other medication he was offered was a narcotic and 
he declined, because the narcotic, reportedly, did not 
relieve the pain.  He testified that on a regular basis his 
index fingers and thumbs were numb, and that this worsened in 
the winter, when the pain would be at a level of 10 on a day-
to-day basis outside.  He testified that the pain in his 
fingers prevented him from holding a rifle to hunt, and that 
he could not drive until his hands were warm.  He testified 
that whenever the temperature was in the 30s or below, he had 
tingling, burning, and complete paralysis.  In the 
summertime, his fingers were just numb, but this made it hard 
for him to open plastic bags or do paperwork.  He claimed 
that his physician had labeled his incomplete paralysis as 
severe.

A September 2009 VA treatment record showed that the Veteran 
was seen for his annual examination.  He reported 10/10 
severe pain in both hands, as well as weakness, numbness, and 
tingling, and experienced a continual cold feeling in his 
hands.  He took Tramadol for pain management, and this kept 
his pain at an acceptable level.  He reported numbness, 
paresthesia, and burning in the hands and feet.  Examination 
of his extremities showed no clubbing, cyanosis, or edema.  
He had weakness to bilateral grip strength, with cool clammy 
palms.  The assessment included severe pain/diabetic 
neuropathy/polyneuropathy and it was noted that he 
experienced severe pain in his hands and required chronic 
pain medication.  

After a review of the evidence, and resolving any doubt in 
the Veteran's favor, the Board concludes that his peripheral 
neuropathy of both the left (major) and right (minor) upper 
extremities is shown to have been manifested by symptoms 
which approximate moderate incomplete paralysis, such that 
higher ratings are warranted under DC 8515.  In that regard, 
the record reflects that the Veteran has experienced ongoing 
problems with pain and numbness in his right and left 
fingers, as well as loss of functioning of the right and left 
hands at times.  He has also complained of paresthesia, 
burning, and stinging in his fingers.  More recently, he 
complained of severe pain and was found to have weakness to 
grip strength in both hands.  Based on the foregoing, the 
Board finds that, overall, the evidence shows that, the 
Veteran's disabilities of peripheral neuropathy of the left 
and right upper extremities have been manifested by 
symptomatology that more nearly approximates the criteria for 
an initial rating of 30 percent for the left upper extremity 
and an initial rating of 20 percent for the right upper 
extremity, under DC 8515.

An initial rating in excess of 30 percent for the left upper 
extremity and an initial rating in excess of 20 percent for 
the right upper extremity, is not, however, warranted.  VA 
treatment records and examinations have consistently shown 
that the Veteran has normal 5/5 grip strength, intact finger-
to-finger and finger-to-nose touch, normal reflexes, no pain 
on motion of the fingers, no muscle atrophy or wasting, and 
good motor control and muscle tone.  While he has had ongoing 
complaints of pain and numbness, he has attributed these 
symptoms to exposure to cold weather and has reported that 
his symptoms in the thumb and index fingers would resolve 
when he warmed his fingers up.  Additionally, while the 
Veteran has reported difficulty with holding objects and with 
driving when his fingers are numb, he has also reported that 
he is able to use his fingers when they are warmed up and he 
evidently remains independent in activities of daily living.  
Thus, based on the foregoing, the Board finds that, overall, 
the evidence does not show that the Veteran's peripheral 
neuropathy of the left or right upper extremity is manifested 
by symptomatology that more nearly approximates severe 
incomplete paralysis under Diagnostic Code 8515.  38 C.F.R. 
§ 4.7.  Accordingly, in resolving the benefit of the doubt in 
favor of the Veteran, the Board concludes that an initial 
rating of 30 percent is warranted for the Veteran's 
peripheral neuropathy of the left upper extremity and an 
initial rating of 20 percent is warranted for his peripheral 
neuropathy of the right upper extremity.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130. 

3. Extraschedular Consideration

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

First, on review of the record, the Board finds that the 
disability pictures (for all three service-connected 
disabilities on appeal) are not such that the regular 
schedular criteria are inadequate.  A comparison of the 
severity and symptomatology of his gastroparesis and his 
peripheral neuropathy of the upper extremities with the 
criteria in the rating schedule establishes that the criteria 
for the 30 percent and 20 percent ratings currently assigned 
herein reasonably describe the severity and symptomatology 
shown.  Second, the Board notes that the record does not show 
marked interference with employment due to the Veteran's 
gastroparesis and his peripheral neuropathy of the upper 
extremities.  The Veteran has alleged that his current 
disabilities would affect his ability to be employed.  In 
2009, he testified that although he was not currently working 
as a carpenter, that was the only job he was trained for, and 
he would not be able to work as a carpenter now because of 
his gastroparesis and peripheral neuropathy of the upper 
extremities.  However, the Veteran has also reported he had 
worked as a union carpenter and took an early retirement, in 
2005, after 22 years.  He variously claimed he retired due to 
the frequency of his diarrhea and hypertension, neuropathy, 
and diabetes.  In October 2006 he reported he subcontracted 
with a landscaping company and cut grass on a tractor, but 
also indicated this was not a regular job.  Thus, while the 
record may show that the Veteran's current disabilities, 
gastroparesis and peripheral neuropathy of the upper 
extremities, would affect his ability to work, there has not 
been a showing of marked interference.  In that regard, the 
Board notes that he retired early and attributed this to 
several of his disabilities.  Moreover, he was able to 
perform some other work for a landscaping company.  
Additionally, there has been no showing of frequent 
hospitalizations due to either the Veteran's gastroparesis or 
his peripheral neuropathy of the upper extremities.  Thus, 
the Board concludes that the record does not show any other 
factors that would suggest regular schedular criteria are 
inadequate, so as to warrant referral for extraschedular 
evaluation.  Therefore, referral for the assignment of an 
extraschedular disability rating in this matter is not 
warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 30 percent for gastroparesis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

An initial rating of 30 percent for peripheral neuropathy of 
the left (major) upper extremity is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

An initial rating of 20 percent for peripheral neuropathy of 
the right (minor) upper extremity is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


